Case 5:21-cv-01111-JGB-SHK Document 28 Filed 09/16/21 Page 1 of 3 Page ID #:353




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 21-1111 JGB (SHKx)                              Date September 16, 2021
  Title Lane Stoll v. JBS USA Food Company, Swift Beef Company, and Does 1-20


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

  Proceedings:      Order (1) DENYING Plaintiff’s Motion for Remand (Dkt. No. 20); and
                    (2) VACATING the September 20, 2021 Hearing (IN CHAMBERS)


        Before the Court is Motion for Remand filed by Plaintiff Lane Stoll (“Plaintiff”).
 (“Motion,” Dkt. No. 20.) The Court finds the Motion appropriate for resolution without a
 hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in support of and in
 opposition to the Motion, the Court DENIES the Motion. The Court vacates the hearing set for
 September 20, 2021.

                                        I. BACKGROUND

        On November 17, 2020, Plaintiff filed his Complaint in the Superior Court of the State of
 California for the County of Riverside against Defendants JBS Food Company and Swift Beef
 Company (“Defendants”). (“Notice of Removal,” Dkt. No. 1.) On July 2, 2021, Defendants
 removed the action to federal court. (Id.) The Complaint claims that Defendants’ wrongful
 termination of Plaintiff’s employment was predicated on (1) discrimination on the basis of
 nationality and (2) retaliation for reporting wage and hour law violations. (Complaint ¶¶ 9-15).
 He alleges seven causes of action:

       (1) Violation of Cal. Lab. Code § 1102.5;
       (2) Discrimination on the basis of national origin in violation of the California Fair
 Employment and Housing Act (“FEHA”);
       (3) Failure to prevent discrimination, harassment, and retaliation in violation of FEHA;
       (4) Retaliation for engaging in a protected activity in violation of FEHA;

  Page 1 of 3                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:21-cv-01111-JGB-SHK Document 28 Filed 09/16/21 Page 2 of 3 Page ID #:354




        (5) Wrongful termination in violation of public policy;
        (6) Violation of the Cal. Bus. & Prof. Code § 17200; and
        (7) Hostile work environment in violation of FEHA and Title VII of the Civil Rights Act
 of 1964. (See generally id.)

         On July 2, 2021, Defendants removed the action to federal court. (Dkt. No. 1.) Plaintiff
 filed the Motion on August 2, 2021. (“Motion,” Dkt. No. 20.) Defendants opposed the Motion
 on August 9, 2021. (“Opposition,” Dkt. No. 20.) Plaintiff replied in support of the Motion on
 August 16, 2021. (“Reply,” Dkt. No. 23.)

                                       II.    LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332. “Complete diversity” means that “each defendant must be a citizen of a
 different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation, 549 F.3d 1223,
 1234 (9th Cir. 2008).

        The right to remove is not absolute, even where original jurisdiction exists. A defendant
 may not remove on diversity jurisdiction grounds “if any of the parties in interest properly joined
 and served as defendants is a citizen of the State in which such an action is brought.” 28 U.S.C.
 § 1441(b)(2). And a defendant must remove “within 30 days after the receipt by the defendant,
 through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b).

         Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
 jurisdiction,” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of
 removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The
 strong presumption against removal jurisdiction means that the defendant always has the burden
 of establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL
 5514142, *6 (C.D. Cal. Oct. 31, 2014). The court must resolve doubts regarding removability in
 favor of remanding the case to state court. Id.

                                             III. DISCUSSION

       Plaintiff moves for remand on the assertion that the amount in controversy is less than
 $75,000.1 (Motion at 4.) Plaintiff seeks damages for “lost wages and other benefits of
 employment in an amount to be proven at trial” and “emotional distress and pain and suffering.”
 (Complaint ¶¶ 22-24, 30-32, 36-38, 43-45, 49-51, 55-57, 51-63.) Defendants’ Notice of Removal


         1
             Plaintiff does not dispute that the parties are diverse.
  Page 2 of 3                           CIVIL MINUTES—GENERAL               Initials of Deputy Clerk MG
Case 5:21-cv-01111-JGB-SHK Document 28 Filed 09/16/21 Page 3 of 3 Page ID #:355




 provides that Plaintiff’s annual salary was $114,000 and calculates the lost wages amount to
 approximate $152,000. (Dkt. No. 1-1.) Plaintiff also seeks punitive damages. (Complaint ¶¶ 24,
 32, 38, 45, 51, 57, 63.) Plaintiff’s claims authorize recovery of each of these types of damages.
 These seven damage claims, if successful, would certainly net Plaintiff an award in excess of
 $75,000, exclusive of both punitive damages and attorneys’ fees.

          Plaintiff’s arguments to the contrary are not convincing. Plaintiff’s contention that this
 amount is not supported by evidence other than “speculation that Plaintiff must still be
 unemployed today” is meritless. (Motion at 6). “[W]hen a complaint filed in state court alleges
 on its face an amount in controversy sufficient to meet the federal jurisdictional threshold, such
 requirement is presumptively satisfied unless it appears to a ‘legal certainty’ that the plaintiff
 cannot actually recover that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699
 (9th Cir. 2007). Furthermore, Plaintiff is incorrect that Defendants have not sufficiently
 demonstrated the amount in controversy because Defendants have not presented evidence of
 Plaintiff’s subsequent employment status. (Motion at 6.) That information is in Plaintiff’s
 control; Plaintiff’s assertion on the face of the Complaint that he is entitled to recover lost wages
 leads to a reasonable inference on the part of Defendants that Plaintiff has remained unemployed,
 at minimum, from the time of termination to the filing of the complaint—250 days. Plaintiff’s
 contention that his damages would not exceed $75,000 if he were unemployed for merely a day,
 while true as a hypothetical, is belied by the Complaint’s language. His damage demand includes
 “other benefits of employment,” which strongly implies that Plaintiff, at the time of filing, was
 not employed. (Complaint.) At a yearly salary of $114,000 (Defendants’ showing uncontested by
 Plaintiff), Plaintiff’s recovery for lost wages would constitute the better part of a year’s earnings,
 not including other damages sought, for each of his seven claims.

          In assessing the amount in controversy, the Court may consider the amount of attorneys’
 fees Plaintiff is likely to recover. Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d
 785, 794 (9th Cir. 2018). Defendants establish that the attorneys’ fees likely to be incurred by
 Plaintiff clearly exceed the jurisdictional threshold. (Opposition 5-18).

                                       IV.    CONCLUSION

       For the reasons above, the Court DENIES Plaintiff’s Motion. The September 20, 2021
 hearing is VACATED.



 IT IS SO ORDERED.




  Page 3 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
